201 BED-LIABILEY GOMRANSS REIN: MIBN5 Docket og) FRG Ppge 1 of 1

DOCUMENT# L11000019904 Secretary of State
Entity Name: W&K INFO DEFENSE RESEARCH LLC

 

Current Principal Place of Business: New Principal Place of Business:
3119 CONTEGO LANE 3128 MERCED AVE, EL MONTE
PALM BEACH GARDENS, FL 33418 US EL MONTE
PALM BEACH GARDENS, CA 91733 US
Current Mailing Address: New Mailing Address:
4371 NORTHLAKE BLVD #314 3128 MERCED AVE, EL MONTE
PALM BEACH GARDENS, FL 33410 US EL MONTE
PALM BEACH GARDENS, CA 91733. US
FEI Number: FEI Number Applied For (:) FEI Number Not Applicable (x) Certificate of Status Desired (X)
Name and Address of Current Registered Agent: Name and Address of New Registered Agent:
KLEIMAN, DAVID A NGUYEN, UYEN T
3119 CONTEGO LANE 4371 NORTHLAKE BLVD #314
PALM BEACH GARDENS, FL. 33410... US PALM BEACH GARDENS, FL 33410. US

The above named entity submits this statement for the purpose of changing its registered office or registered agent, or both,
in the State of Florida.

 

SIGNATURE: UYEN NGUYEN 03/28/2014
Electronic Signature of Registered Agent Date

AUTHORIZED PERSONS:

Title: MS

Name: NGUYEN, UYEN TMS

Address: 4371 NORTHLAKE BLVD #314

City-St-Zip: PALM BEACH GARDENS, FL 33410 US

Title: DR
Name: COIN-EXCH PTY LTD
Address: 502 / 32 DELHLRD

City-St-Zip: NORTH RYDE, NS 02113 AU

| hereby certify that the information indicated on this report is true and accurate and that my electronic signature shall- have

the same legal effect as if made under oath; that | am authorized to execute this report as required by Chapter 605, Florida

Statues.

SIGNATURE: UYEN NGUYEN MS 03/28/2014
Electronic Signature of Authorized Person Date

 

CONFIDENTIAL KLEIMAN_00562350
